IN THE SUPREME COURT OF THE STATE OF KANSAS


                               Bar Docket No. 13609

                      In the Matter of THOMAS J. ROBINSON,
                                    Respondent.


                             ORDER OF DISBARMENT


       In a letter signed by the respondent on December 25, 2018, addressed to the
Clerk of the Appellate Courts, respondent Thomas J. Robinson, an attorney
admitted to the practice of law in the state of Kansas, voluntarily surrendered his
license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2019 Kan.
S. Ct. R. 267).


       On September 18, 2018, the respondent was temporarily suspended in
Kansas in accordance with Supreme Court Rule 203(c) (2019 Kan. S. Ct. R. 240),
as a result of respondent's convictions of aggravated assault in Maricopa County,
Arizona, in violation of A.R.S. §§ 13-1204 and 13-3601, a class 3 felony and a
domestic violence offense.


       In a disciplinary proceeding, a criminal conviction is conclusive evidence
of the commission of that crime. Supreme Court Rule 202 (2019 Kan. S. Ct. R.
239). A disciplinary complaint was pending at the time respondent surrendered his
license, alleging that respondent violated Kansas Rule of Professional Conduct 8.4
(2019 Kan. S. Ct. R. 387) (professional misconduct).


       This court finds that the surrender of the respondent's license should be
accepted and that the respondent should be disbarred.



                                          1
       IT IS THEREFORE ORDERED that Thomas J. Robinson be and he is hereby
disbarred from the practice of law in Kansas, and his license and privilege to
practice law are hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the
name of Thomas J. Robinson from the roll of attorneys licensed to practice law in
Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas
Reports, that the costs herein shall be assessed to the respondent, and that the
respondent forthwith shall comply with Supreme Court Rule 218 (2019 Kan. S.
Ct. R. 268).


       Dated this 15th day of January, 2019.




                                          2